Order entered July 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00040-CV

                         IN THE INTEREST OF M.A.M., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-03-14732-T

                                           ORDER
       We DENY appellee’s July 23, 2014 motion to dismiss the appeal.

       We GRANT appellee’s July 23, 2014 opposed motion for an extension of time to file a

brief. Appellee shall file her brief on or before August 25, 2014. We CAUTION appellee that

no further extension of time will be granted absent extraordinary circumstances.

                                                      /s/   ADA BROWN
                                                            JUSTICE